DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (JP 2012-86756).
As best depicted in Figures 1-9, Ohashi is directed to a tire construction comprising a tread portion 4 arranged between tread edges E and a pair of buttress portions 3 extending radially inward from respective tread edges.  More particularly, said buttress portions are provided with a plurality of side protectors or blocks 8 that are alternately arranged along a tire circumferential direction.  Additionally, said blocks each include an inclined groove 9 and a bottom surface of each groove includes a plurality of ribs 11,12.       
With respect to claims 4 and 10, see Figures 2-4, 7, and 10. 
Regarding claims 11 and 12, Figures 4 and 7 depict an arrangement in which the ribs are perpendicular to the inclined direction of the grooves. 
As to claim 13, Figure 7 depicts a rectangular arrangement.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi.
As detailed above, Ohashi teaches a tire construction having a plurality of circumferentially spaced apart blocks or side protectors, each block having an inclined groove 9 and a plurality of ribs 11,12 at a bottom of said groove.  In terms of the inclination angle of groove 9, Ohashi states that it simply required that distance R2 is greater than or equal to distance R1 (Paragraphs 33 and 34) and such suggests a wide variety of inclination angles with respect to the tire circumferential direction.  Also, (a) groove width GW can be as large as 20 mm (Paragraph 31) and (b) groove length GL along the circumferential direction is smaller than 7.5 mm, for example (Paragraphs 37 and 38).  Given the totality of these teachings, an inclination angle between 20 and 40 degrees with respect to the tire circumferential direction would have been obvious to one having ordinary skill in the art at the time of the invention.   

	With respect to claim 5, while Figure 5 depicts a groove wall that is parallel with a normal line, it is extremely well known and conventional in the tire industry to form grooves in any number of manners, including with slightly inclined walls.  It is emphasized that a grove wall angle between 20 and 60 degrees is extremely broad and consistent with the general order of angles associated with tire groove walls in general.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to include groove walls having an inclination angle in accordance to the claimed invention.          
Allowable Subject Matter
6.	Claims 6-9, 14-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer